Exhibit 10.1

 

EXECUTION COPY

 

FIRST AMENDMENT TO SUBORDINATED SECURED NOTE PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO SUBORDINATED SECURED NOTE PURCHASE AGREEMENT (the “First
Amendment”) is made this 30th day of November, 2011 (the “Effective Date”), by
and among HELICOS BIOSCIENCES CORPORATION, a Delaware corporation (the
“Company”), and each of the purchasers named on the Schedule of Purchasers
attached hereto as Schedule 1 (the “Schedule of Purchasers”) as a “Purchaser”
(each individually a “Purchaser,” and collectively the “Purchasers”).

 

BACKGROUND:

 

WHEREAS, reference is made to a certain Subordinated Secured Note Purchase
Agreement dated as of November 16, 2010 by and among the Company and the
Purchasers (the “Note Purchase Agreement”). Capitalized terms used but not
defined herein shall have the same meaning as in the Note Purchase Agreement.

 

WHEREAS, the Company continues to require additional funds in order to fund its
operations;

 

WHEREAS, the Company desires to issue and sell the Notes to the Purchasers, and
the Purchasers desire to purchase the Notes from the Company, as set forth
herein and in the Notes; and

 

WHEREAS, the Company and the Purchasers now desire to amend the Note Purchase
Agreement as set forth herein.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Company and the Purchasers hereby
agree and amend the Note Purchase Agreement as follows:

 

1.  Additional Committed Loan Closings.  Section 2.1(b)(ii) and (iv) of the Note
Purchase Agreement is hereby amended and restated as follows:

 

(ii) Additional Committed Loan Closings.  One or more additional Closings (each
an “Additional Committed Loan Closing” and together, the “Additional Committed
Loan Closings”) of the sale by the Company of Committed Notes and the purchase
by the Purchasers of Committed Notes issued by the Company shall be held via the
remote exchange of documents on such dates occurring on or before the earlier to
occur of (i) December 31, 2012 and (ii) the occurrence of

 

--------------------------------------------------------------------------------


 

any event described in Section 7.1(f) of this Agreement (such earlier date being
referred to as the “Commitment Termination Date”) as the Company shall request
in written notices (each, a “Notice”) (which shall indicate the aggregate
principal amount of additional Notes the Company requests to issue at such
Additional Committed Loan Closing) to be delivered to the Purchasers at least
ten (10) days prior to the proposed date of each such Additional Committed Loan
Closing; provided that (i) the Notes to be issued pursuant to
Section 2.1(a)(i)(B) shall be Committed Notes (and their issuance shall reduce
the remaining amount of the commitment to issue Committed Notes on a dollar for
dollar basis), shall be in an aggregate original principal amount as requested
by the Company in the Notice with respect to each such Additional Committed Loan
Closing, and shall be issued no more frequently than once per calendar month or
on such other dates as may be agreed between the Company and the Majority
Purchasers), (ii) the aggregate amount of Notes purchased by any Purchaser shall
not exceed $1,000,000.02 for the Committed Notes, (iii) no Committed Notes shall
be issued at any Additional Committed Loan Closing unless the conditions to
Additional Committed Loan Closings set forth on Schedule 2.1(b)(ii) attached
hereto have been fulfilled (or waived by all the Purchasers).

 

(iv)                              Transactions at Each Closing.  At each
Closing, the Company shall issue and the Purchasers shall purchase, on a several
and not joint basis, the amount of Notes as provided in Section 2.1 hereof (but
in any event, at each Closing on the purchase and sale of a Committed Note,
including at the Initial Loan Closing, the aggregate amount of Notes to be
issued at such Closing shall not exceed the principal amount as requested by the
Company in the Notice, and with respect to the purchase and sale of all Notes,
the aggregate original principal amount shall not exceed $4,000,000).  At each
Closing, the Company shall issue to each Purchaser a Note representing the
principal amount of the Note issued to such Purchaser at such Loan Closing.

 

2.  Ratification.  In all other respects the Note Purchase Agreement shall
remain unmodified and shall continue in full force and effect, as amended
hereby. The parties hereby ratify, confirm, and reaffirm all of the terms and
conditions of the Note Purchase Agreement, as amended hereby.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Subordinated Secured Note
Purchase Agreement as an instrument under seal as of the date first above
written.

 

 

COMPANY:

 

 

 

 

 

HELICOS BIOSCIENCES CORPORATION

 

 

 

 

 

By:

/s/ Jeffrey R. Moore

 

 

Name: Jeffrey R. Moore

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

Jurisdiction of Organization: Delaware

 

Chief Executive Office:

 

One Kendall Square

 

Suite 7301

 

Cambridge, MA 02139

 

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

 

 

APPLIED GENOMIC TECHNOLOGY CAPITAL FUND, L.P.;

 

AGTC ADVISORS FUND, L.P.

 

 

Each by AGTC Partners, L.P., its General Partner

 

 

By NewcoGen Group Inc. its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Noubar Afeyan

 

 

 

Name: Noubar Afeyan

 

 

 

Title: President

 

 

 

 

 

 

 

Notice Address:

 

 

 

One Memorial Drive, Seventh Floor

 

Cambridge, MA 02142

 

Attn:

 

 

 

 

 

NEWCOGEN GROUP LLC;

 

NEWCOGEN EQUITY INVESTORS LLC;

 

NEWCOGEN-ELAN LLC;

 

NEWCOGEN-PE LLC;

 

NEWCOGEN-LONG REIGN HOLDING LLC;

 

ST NEWCOGEN LLC

 

 

 

Each by its Manager NewcoGen Group Inc.

 

 

 

By:

/s/ Noubar Afeyan

 

 

Name: Noubar Afeyan

 

 

Title: President

 

 

 

 

 

Notice Address:

 

 

 

One Memorial Drive, Seventh Floor

 

Cambridge, MA 02142

 

Attn:

 

 

 

PURCHASERS:

 

 

 

FLAGSHIP VENTURES FUND 2004, L.P.

 

 

 

 

By its General Partner

 

 

Flagship Ventures General Partner

 

 

LLC

 

 

 

 

 

By: :

/s/ Noubar Afeyan

 

 

 

Manager

 

 

 

 

 

Notice Address:

 

One Memorial Drive, Seventh Floor

 

Cambridge, MA 02142

 

Attn:

 

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

ATLAS VENTURE FUND VI, L.P.

 

ATLAS VENTURE ENTREPRENEURS’ FUND VI, L.P.

 

By:

Atlas Venture Associates VI, L.P.

 

 

Their General Partner

 

By:

Atlas Venture Associates VI, Inc.

 

 

Its General Partner

 

 

 

 

By:

/s/ Kristen Laguerre

 

 

Name: Kristen Laguerre

 

 

Title: Vice President

 

 

 

Notice Address:

 

 

 

25 First Street, Suite 303

 

Cambridge, MA 02141

 

Attention: General Counsel

 

 

 

ATLAS VENTURE FUND VI, GMBH & CO. KG

 

By:

Atlas Venture Associates VI, L.P.

 

 

Its Managing Limited Partner

 

By:

Atlas Venture Associates VI, Inc.

 

 

Its General Partner

 

 

 

 

By:

/s/ Kristen Laguerre

 

 

Name: Kristen Laguerre

 

 

Title: Vice President

 

 

 

Notice Address:

 

 

 

25 First Street, Suite 303

 

Cambridge, MA 02141

 

Attention: General Counsel

 

 

 

PURCHASERS:

 

 

 

ATLAS VENTURE FUND V, L.P.

 

ATLAS VENTURE ENTREPRENEURS’ FUND V, L.P.

 

By:

Atlas Venture Associates V, L.P.

 

 

Their General Partner

 

By:

Atlas Venture Associates V, Inc.

 

 

Its General Partner

 

 

 

By:

/s/ Kristen Laguerre

 

 

Name: Kristen Laguerre

 

 

Title: Vice President

 

 

 

Notice Address:

 

 

 

25 First Street, Suite 303

 

Cambridge, MA 02141

 

 

 

Attention: General Counsel

 

--------------------------------------------------------------------------------